              Case 7:19-cr-00497-NSR Document 247 Filed 05/11/21 Page 1 of 1

                                          TANNER & ORTEGA, L.L.P.
                                                   ATIORNEYS AT LAW
                                               WWWTANNERORTEGA.COM
                                                  HOWARDE. TANNER*
                                                   HUGO G. ORTEGA
                                               *MEMBEROFN.Y.,NJ.ANDD.C.BAR


NEW YORK CITY OFFICE                                                                           WHITE PLAINS OFFICE
299 BROADWAY                                                                                          175 MAIN STREET
SUITE 1700                                                                                                    SUITE800
NEW YORK, NY 10007                                                                             WHITE PLAINS, NY 10601
OFFICE: (212) %2-1333                                                                             OFFICE: (914) 358-5998
FAX: (212) 962-1778                                                                                  FAX: (914) 761-0995


                                                   5/12/2021
                                                                             May 11, 2021
Honorable Nelson S. Roman
United States District Judge
United States District Courthouse
300 Quarropas Street
White Plains, NY 10601

                                  Re:      United States v. Matityau Moshe Malka, 19 Cr. 497 (NSR)
                                           Letter Motion for Additional Extension of Time for Laptop Delivery

Dear Judge Roman:

        I write as CJA standby counsel to defendant Matityau Moshe Malka. On May 10, 2021, the Court
granted an extension of time for standby counsel to deliver a suitable laptop to the Government to May 14,
2021 (ECF Doc No. 241). Unfortunately, I was notified tonight by Dell that there will be a further delay in
production and shipping of the laptop order I placed on May 7, 2021, with delivery to my defense computer
expert, originally scheduled for May 13, 2021, now scheduled for May 17th. (Order status delay statement
attached hereto).

      I am therefore forced to request an additional extension of time for laptop delivery to the Government
to Wednesday, May 19, 2021.

         Thank you, Your Honor, for your consideration of this application.

                                                                             Very truly yours,
                                                                             Tanner & Ortega, L.L.P.


                                                                             Howard E. Tanner, Esq.

                                Standby counsel's time to deliver Mr. Matityau Moshe Malka's laptop to the
cc:      All parties (By ECF)
                                Government is extended to May 19, 2021.
                                The Clerk of Court is directed to terminate the motion at ECF No. 247. Standby
                                counsel are directed to mail a copy of this memorandum endorsement to Mr. Matityau
                                Moshe Malka and file proof of service on the docket.

                                 Dated: May 12, 2021
                                        White Plains, NY
                                    Case 7:19-cr-00497-NSR Document 247-1 Filed 05/11/21 Page 1 of 4

                         Products          Solutions          Services        Support           Community

                         Product Support       Knowledge Base            Warranty & Contracts
                         Service Requests & Dispatch Status        Order Support        Contact Support


                                  Thank you for your order. Delivery times may be impacted by current events.
                                  Please check back here for the most up-to-date order status. If for any
                                  reason you are unable to receive your shipment, please contact customer
                                  support. We appreciate your patience.


                         Order 312594911 : In Production
                          Order date: May 7, 2021             Dell Purchase ID: 2008284890069



                                  Order delayed. We are working on your order as fast as we can, we
                                  apologize for the inconvenience.




                              In Production
                         May 8, 2021


                         We are working on your order and it is still on track to meet the communicated delivery date.




                             You are viewing this page as a Guest. To see secured order
                                                                                                                  Verify
                             details and take Actions, Verify your order information.



Create PDF in your applications with the Pdfcrowd HTML to PDF API                                                          PDFCROWD
                                  Case 7:19-cr-00497-NSR Document 247-1 Filed 05/11/21 Page 2 of 4


                                   Actions


                                        Subscribe To Notiﬁcation



                                        View Packing Slip



                                        View Invoice



                                        Cancel Order



                                        Return Order



                                        View Another Order



                                Need additional help on this order? Please   Contact Customer Support




                          Order items (2 items)        Packages (0)

Create PDF in your applications with the Pdfcrowd HTML to PDF API                                       PDFCROWD
                                    Case 7:19-cr-00497-NSR Document 247-1 Filed 05/11/21 Page 3 of 4
                            ITEM DESCRIPTION        ITEM NUMBER                                                    QUANTITY

                            Dell Outlet
                            Inspiron 15 -           T9D0N                                                                      1
                            3593 Laptop

                            Thank you, Dell
                                                    375-6061                                                                   1
                            Outlet


                                DELIVERY DETAILS



                          Estimated Ship Date                    Revised Ship Date             Shipped
                          May 11, 2021                           May 13, 2021                  Not available


                          Estimated to Arrive By                 Revised Delivery Date         Delivered
                          May 13, 2021                           May 17, 2021                  Not available




                                                      How easy is it to find your order information?

                             Very                                                                                          Very
                                                1           2          3             4   5        6            7
                            Diﬃcult                                                                                        Easy




                         About Dell Technologies         Careers           Community                               United States

                         Events        Partner Program          Premier



Create PDF in your applications with the Pdfcrowd HTML to PDF API                                                                  PDFCROWD
                                      Case 7:19-cr-00497-NSR Document 247-1 Filed 05/11/21 Page 4 of 4
                         Find a Reseller            Dell Technologies               Make a Payment


                         Ultrabook, Celeron, Celeron Inside, Core Inside, Intel, Intel Logo, Intel Atom, Intel Atom Inside, Intel Core, Intel Inside, Intel Inside
                         Logo, Intel vPro, Itanium, Itanium Inside, Pentium, Pentium Inside, vPro Inside, Xeon, Xeon Phi, Xeon Inside, and Intel Optane are
                         trademarks of Intel Corporation or its subsidiaries in the U.S. and/or other countries.

                         Same day shipment subject to order size limitations, Dell standard shipping methods and payment via credit card, gift card or Dell
                         Business Credit. Notiﬁcation will be provided if there are payment delays which could impact shipping date. Electronics and
                         accessories may ship separately.

                         Smart Selection. Limited quantities. Only available for orders placed by 5:59 p.m. CT Mon.–Thurs. Systems shipped the next
                         business day after an order is placed. Subject to order approval. Software and accessories not part of the conﬁguration will be
                         shipped separately and may arrive after your system. Please note that Smart Selection Conﬁguration pricing cannot be combined
                         with other pricing offers or discounts provided or agreed to by Dell. ** Orders with Custom Factory Integration might require
                         additional processing time.

                         ^Dell Business Credit: Offered to business customers by WebBank, Member FDIC, who determines qualiﬁcations for and terms of
                         credit. Taxes, shipping and other charges are extra and vary. Minimum monthly payments are the greater of $15 or 3% of the new
                         balance shown on the monthly billing statement. Dell and the Dell logo are trademarks of Dell Inc.

                         **Payment solutions provided and serviced by Dell Financial Services L.L.C. or its aﬃliate or designee (“DFS”) for qualiﬁed
                         customers. Offers may not be available or may vary in certain countries. Where available, offers may be changed without notice and
                         are subject to product availability, credit approval, execution of documentation provided by and acceptable to DFS, and may be
                         subject to minimum transaction size. Offers not available for personal, family or household use. Dell and the Dell logo are
                         trademarks of Dell Inc. Restrictions and additional requirements may apply to transactions with governmental or public entities.

                         ¹Subject to applicable law and regulations.




Create PDF in your applications with the Pdfcrowd HTML to PDF API                                                                                                    PDFCROWD
